DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  
The limitation “wheel steering” in lines 2 and 6 of claim 1 and line 5 of claim 13 is not accustomed to any term used in the art but appear to refer to the commonly known/used term “steering wheel” in the art, which the steering controller is configured to adjust. The Examiner interprets the limitation as “steering wheel” and the claim language is suggested to be amended.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 10, 16, 17 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “each vehicle” in claims 4, 5, 16 and 17 renders the claims indefinite because it is not clear which “each vehicle” the claims in reference. The Examiner believes and interprets “each vehicle” refers to “the vehicle” from the claims it depend.
The limitation “calculating … a vehicle speed together when calculating the optimum steered wheel angle” in both claims 10 and 22 render the claims indefinite because it is not clear what entail the vehicle speed being calculated together when calculating the optimum steered wheel angle. The Examiner interprets the vehicle speed and the optimum steered wheel angle are both being calculated.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abusabbah (US 2019/0193786 A1) and Schein et al. (US 20190009778 A1).
For claims 1 and 13, Abusabbah discloses a vehicle terminal, comprising: a steering controller configured to adjust a wheel steering (Paragraph 0021, where the steering maneuver of the vehicle is controlled by adjusting the steering of the wheels, typically by adjusting the steering wheel of the vehicle); and a processor configured to: determine the vehicle at a direction switching point based on road information and a current position of the vehicle (Paragraph 0034, 0050, where the current position of the vehicle is determined); and instruct the steering controller to adjust the wheel steering in advance (Paragraph 0007, 0014, 0021, 0058, where the controller execute maneuver of the vehicle to perform the turning of the vehicle according to the determined turning information, which steer the vehicle).
Abusabbah does not specifically disclose determine a steered wheel angle when a vehicle is stopped at a direction switching point, based on the current position of the vehicle and control the steering of the vehicle based on the determined steered wheel angle. However, Abusabbah discloses the controller determine whether the speed of the motor vehicle has to be reduced for carrying out the turning maneuver and that traffic situation such as oncoming traffic exist before the turning maneuver is performed (Paragraph 0013, 0014, 0065). It would have been obvious for one of ordinary skill in the art that in most cases it is typical for the vehicle to be stopped or at very low speed at the direction switching point while performing the direction switching/U-turn while the traffic and road environment are to be assessed or stopping to allow oncoming traffic to pass through and that the autonomous vehicle system would continuously monitor the steered wheel angle of the vehicle in order to control and operate the vehicle accurately and safely. Even so, Schein in the same field of the art discloses the determination of the steered wheel angle and the controls of the steering of the vehicle based on the steered wheel angle to perform the direction switching maneuver at switching point (Paragraph 0029, 0038). It would have been obvious for one of ordinary skill in the art to recognize that with the evidence of Schein, that Abusabbah controls the steering of the vehicle based on determined steered wheel angle to properly and accurately control to driving of the vehicle.

For claims 2 and 14, Abusabbah discloses the road information includes at least one of the group consisting of: a roadway width (Paragraph 0008, 0013, 0014, 0055, where road width or space are identified).

For claim 3, Abusabbah discloses storage storing wheel trajectory information, wherein the processor is configured to determine whether the vehicle is able to switch direction at one time based on the wheel trajectory information and the roadway width (Paragraph 0016, 0017, 0053, 0055, 0056).

For claim 4, Abusabbah discloses the wheel trajectory information includes at least one of a turning trajectory function for each vehicle and a turning trajectory range for each vehicle (Paragraph 0055, 0056, where turning maneuver for each vehicle including the optimal turning and smallest possible turning radius are the turning trajectory ranges for the vehicle).

For claim 5, Abusabbah discloses identifying the turning at maximal speed or perform the turn at different speed (Paragraph 0013) together with the determination of optimal turning radius (Paragraph 0055, 0058) and the smallest possible turning radius based on the vehicle (Paragraph 0056), but does not explicitly disclose the turning trajectory range for each vehicle includes maximum turning radius and minimum turning radius for each steering wheel angle and for each vehicle speed. However, it would have been obvious for one of ordinary skill in the art the various turning, optimal and smallest possible turning radius together with the various vehicle speed disclose by Abusabbah are the trajectory range for the vehicle including maximum and minimum turning radius for each steering wheel angle and vehicle speed because the maneuverability and the range of movements of the vehicle are restricted based on the vehicle kinematic model, which include various parameters such as steering angle and vehicle speed.

For claim 6, Abusabbah discloses calculate an optimum turning radius for performing the direction switching at one time based on the roadway width when the vehicle is able to switch the direction at one time (Paragraph 0055, 0058), but does not explicitly disclose an optimum steered wheel angle is calculated. However, it would have been obvious for one of ordinary skill in the art that the optimum turning radius includes the determination of steered wheel angle because the steered wheel angle results in the turning radius as discussed above.

For claim 7, Abusabbah discloses the autonomous vehicle navigate the roadway autonomously, performing predetermined driving routes, calculate and performing optimum turnings during travel (Paragraph 0034, 0058), but does not explicitly disclose calculate the optimum steered wheel angle based on a predetermined driving route. However, it would have been obvious for one of ordinary skill in the art the optimum steered wheel angle is calculated based on the predetermined driving route because the vehicle is being controlled to make turns optimally during operation by controlling the steering angle of the vehicle.

For claim 8, Abusabbah discloses the processor is configured to collect surrounding environment information using sensors mounted on the vehicle (Paragraph 0008, 0010) and calculate the optimum steered wheel angle based on the collected surrounding environment information (Paragraph 0054-0058, where the optimum turning radius is determined based on the surrounding environment of the vehicle detected by the sensors of the vehicle, where the steered wheel angle results in the turning radius discussed above).

For claim 9, Abusabbah discloses the surrounding environment information includes at least one of a surrounding image of the vehicle (Paragraph 0008, 0009) and a distance between the vehicle and a surrounding object (Paragraph 0013, 0015, where distance of objects are identified by the sensors).

For claim 10, Abusabbah discloses calculate a vehicle speed together (Paragraph 0014) when calculating the optimum turning radius (Paragraph 0055, 0058), but does not explicitly disclose calculate the optimum steered wheel angle. However, it would have been obvious for one of ordinary skill in the art the optimum steered wheel angle is calculated because the vehicle is being controlled to make turns optimally during operation by controlling the steering angle of the vehicle.

For claim 15, Abusabbah discloses whether the vehicle is able to switch direction at one time based on wheel trajectory information and the road information (Paragraph 0010, 0013-0017, 0055), but does not specifically disclose after determining whether the vehicle is stopped at the direction switching point. However, Abusabbah discloses the controller determine whether the speed of the motor vehicle has to be reduced for carrying out the turning maneuver and that traffic situation such as oncoming traffic exist before the turning maneuver is performed (Paragraph 0013, 0014, 0065). It would have been obvious for one of ordinary skill in the art that in most cases it is typical for the vehicle to be stopped or at very low speed at the direction switching point while performing the direction switching/U-turn while the traffic and road environment are to be assessed or stopping to allow oncoming traffic to pass through and the road information are continuously being monitored by the sensors of the vehicle.

For claim 16, Abusabbah discloses the wheel trajectory information includes at least one of a turning trajectory function for each vehicle and a turning trajectory range for each vehicle (Paragraph 0055, 0056, where turning maneuver for each vehicle including the optimal turning and smallest possible turning radius are the turning trajectory ranges for the vehicle).

For claim 17, Abusabbah discloses identifying the turning at maximal speed or perform the turn at different speed (Paragraph 0013) together with the determination of optimal turning radius (Paragraph 0055, 0058) and the smallest possible turning radius based on the vehicle (Paragraph 0056), but does not explicitly disclose the turning trajectory range for each vehicle includes maximum turning radius and minimum turning radius for each steering wheel angle and for each vehicle speed. However, it would have been obvious for one of ordinary skill in the art the various turning, optimal and smallest possible turning radius together with the various vehicle speed disclose by Abusabbah are the trajectory range for the vehicle including maximum and minimum turning radius for each steering wheel angle and vehicle speed because the maneuverability and the range of movements of the vehicle are restricted based on the vehicle kinematic model, which include various parameters such as steering angle and vehicle speed.

For claim 18, Abusabbah discloses calculate an optimum turning radius for performing the direction switching at one time based on the roadway width when the vehicle is able to switch the direction at one time (Paragraph 0055, 0058), but does not explicitly disclose calculating, by the processor, an optimum steered wheel angle. However, it would have been obvious for one of ordinary skill in the art that the optimum turning radius includes the determination of steered wheel angle because the steered wheel angle results in the turning radius as discussed above.

For claim 19, Abusabbah discloses the autonomous vehicle navigate the roadway autonomously, performing predetermined driving routes, calculate and performing optimum turnings during travel (Paragraph 0034, 0058), but does not explicitly disclose calculating, by the processor, the optimum steered wheel angle based on a predetermined driving route. However, it would have been obvious for one of ordinary skill in the art the optimum steered wheel angle is calculated based on the predetermined driving route because the vehicle is being controlled to make turns optimally during operation by controlling the steering angle of the vehicle.

For claim 20, Abusabbah discloses the determining of the steered wheel angle includes: collecting, by the processor, surrounding environment information using sensors mounted on the vehicle (Paragraph 0008, 0010); and calculating, by the processor, the optimum steered wheel angle based on the collected surrounding environment information (Paragraph 0054-0058, where the optimum turning radius is determined based on the surrounding environment of the vehicle detected by the sensors of the vehicle, where the steered wheel angle results in the turning radius discussed above).

For claim 21, Abusabbah discloses the surrounding environment information includes at least one of a surrounding image of the vehicle(Paragraph 0008, 0009) and a distance between the vehicle and a surrounding object (Paragraph 0013, 0015, where distance of objects are identified by the sensors).

For claim 22, Abusabbah discloses calculate a vehicle speed together (Paragraph 0014) when calculating the optimum turning radius (Paragraph 0055, 0058), but does not explicitly disclose calculating the optimum steered wheel angle. However, it would have been obvious for one of ordinary skill in the art the optimum steered wheel angle is calculated because the vehicle is being controlled to make turns optimally during operation by controlling the steering angle of the vehicle.

Allowable Subject Matter
Claims 11, 12, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For claims 11 and 23, the prior arts on record do not teach, describe and/or suggest all the limitations as presented in the claim including all of the limitations of the base claim and any intervening claims as a whole and specifically the processor is configured to determine the turning radius to be a maximum turning radius when the vehicle is not able to switch the direction at one time.

For claims 12 and 24, the prior arts on record do not teach, describe and/or suggest all the limitations as presented in the claim including all of the limitations of the base claim and any intervening claims as a whole and specifically the processor is configured to change the steered wheel angle using a Vehicle to Vehicle communication when a forward driving route of another vehicle overlaps with a turning route of the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2019/0051061 A1) Battles et al. discloses an autonomous vehicle system identifying road environment and performing U-turn maneuvers.
(8,610,595) Aleteeby discloses a vehicle U-turn safety alert system assisting driver performing U-turn maneuver.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503.  The examiner can normally be reached on 7:30 AM-5 PM Mon-Fri, Alt. Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SZE-HON KONG/Primary Examiner, Art Unit 3661